DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a transmission unit” in claim 1, “a step of transmitting …” 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:  
“a transmission unit” in claim 1 – DASH MPD server 32 or DASH stream filer server in fig. 1, para [0054]-[0056], or service transmission system 100 in figs. 3-4, para [0063]; including video encoder 104 and audio encoder 107, camera 102 and microphone 105, etc., in fig. 4,
“a step of transmitting …” in claim 9 –  implemented by the DASH MPD server 32 or DASH stream filer server in fig. 1, para [0054]-[0056] and para [0063],
“an acquisition unit” in claim 10 – including container decoder 203, video decoder 204, audio decoder 207, etc. in fig. 4, para [0135]-[0136],
“a processing unit” in claim 10 – including video renderer 205, audio renderer 208 in fig. 4, para [0152], para [0180], para [0187]-[0188], etc.,
“a control unit” in claim 19 – control unit 101/201 includes a CPU, para [0169],],
“a step of acquiring” – implemented by the container decoder 203, video decoder 204, audio decoder 207, etc., in fig. 4, para [0135]-[0136],
“a step of obtaining” – implemented by the video renderer 205 and audio renderer 208 in fig. 4, para [0152], para [0180], para [0187]-[0188], etc.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-8, 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 6 recites “wherein the transmission unit transmits the data of the scene-based audio and the information regarding the predetermined number of registered viewpoints with being included in a packet of object audio” which is confusing about “with being included in …” because it is unclear what is “being included in ...packet” and it is unclear whether “the data of Claims 7-8 are rejected due to the dependencies to claim 6.
 Claim 8 is further rejected for the at least similar reason described in claim 6 above since claim 8 recited the similar deficient features as recited in claim 6 above. For example, claim 8 further recites “with being included in a container of ISOBMFF”.
Claim 14 recites “… or acquires the data of the scene-based audio and the information regarding … by reproducing from a media” which is confusing because it is unclear what is reproduced and it is unclear whether “scene-based audio” reproduced, “viewpoints” reproduced, or both are reproduced, or something else are reproduced, and thus, renders claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

Claims 1, 4-7, 9-10, 12-13, 15-16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirabayashi et al (WO 2016002738 A1, equal and translated to US 20180165358 A1, hereinafter Hirabayashi and US 20180165358 A1 being used hereinafter).
Claim 1: Hirabayashi teaches a transmission apparatus (title and abstract, ln 1-13, a system in fig. 8) comprising: 

Claim 9 recites a transmission method and has been analyzed and rejected according to claim 1 above.
Claim 10: Hirabayashi teaches a processing apparatus (title and abstract, ln 1-13, a system in fig. 8) comprising: 
an acquisition unit (including part of control software of streaming data 161 in fig. 8, in details, the processing blocks 91, 192 in fig. 18) configured to acquire spatial voice data (including 3D audio data MPEG-H 3D audio described in a descriptor in fig. 7 and para [0092]-[0096]; including voice data type, para [0184]-[0185]) and information regarding a predetermined number of registered viewpoints (included in a transmitted MPD file, including segment-related moving image information, etc.in fig. 3; position set of images as viewpoints, with synchronized audio playback, which are predetermined in advance, para [0263]; included in a configuration information contained in mhaC box in a transmitted track structure in fig. 51, para [0262]); and 

Claim 20 recites a processing method and has been analyzed and rejected according to claim 10 above.
Claim 4: Hirabayashi further teaches, according to claim 1 above, wherein the spatial voice data is data of scene-based audio (object audio SAOC defined HOA audio with metadata as recorded track, para [0083]; Mha box includes AudioSceneInfo or MHAAudioSceneInfo Box including information related to all of the groups and the switch group of the 3D audio in fig. 7, para [0121]).
Claim 5: Hirabayashi further teaches, according to claim 4 above, wherein the data of the scene-based audio is each component of an HOA format (object audio SAOC defined HOA audio with metadata as recorded track, para [0083]).
Claim 6: Hirabayashi further teaches, according to claim 4 above, wherein the transmission unit transmits the data of the scene-based audio and the information regarding the predetermined number of registered viewpoints with being included in a packet of object audio (HOA audio tracks with the track ID and other audio object tracks with metadata are specified in at least level assignment box, as an audio object, para [0096], para [0136] and AudoSceneInfo/MPEG-H 3D Audio Descriptor in fig. 7).
Claim 7: Hirabayashi further teaches, according to claim 6 above, wherein the packet of the object audio is an MPEG-H audio stream packet (audio track can be MPEG-H represented according to descriptor in fig. 7).
Claim 12 has been analyzed and rejected according to claims 10, 4 above.
Claim 13 has been analyzed and rejected according to claims 12, 5 above.
Claim 15 has been analyzed and rejected according to claims 12, 6 above.
Claim 16 has been analyzed and rejected according to claims 15, 7 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 11, 14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (above) and in view of reference Wright (US 4757379 A).
Claim 2: Hirabayashi teaches all the elements of claim 2, according to claim 1 above, including the information regarding the positions of the viewpoints (positions of displaying object as viewpoints’ positions in the configuration information of mhaC box in a transmitted track structure in fig. 51, para [0262] and the discussion in claim 1 above), except including information regarding azimuth angles and elevation angles that indicate positions of the view points.
Wright teaches an analogous field of endeavor by disclosing  an apparatus for displaying a 3D object on a 2D screen (title and abstract, ln 1-7 and fig. 12) and wherein information disclosed to regard azimuth angles and elevation angles that indicate positions of the viewpoints (elevation and azimuth angles are specified for representing a viewpoint of the subject 16 to be displayed in figs. 1-2, col 14, ln 5-28) for benefits of achieving an improvement of presenting a subject by different viewpoint without complicatedly changing parameters of the subject data in an effective, simple, and real-time manner (col 1, ln 22-52). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the information and wherein the information is regarding azimuth angles and elevation angles that indicate positions of the viewpoints, as taught by Wright, to the information regarding the positions of the viewpoints in the transmission apparatus, as taught by Hirabayashi, for the benefits discussed above.
Claim 3: the combination of Hirabayashi and Wright further teaches, according to claim 1 above, wherein the predetermined number of registered viewpoint information is grouped (Hirabayashi, group of the 3D audio of the viewpoints specified in configuration information, para [0262], and Wright, positions of groups of points are altered in a defined way by the application program for efficiency, instead of manually entering point by point, col 6, ln 26-33).
Claim 11 has been analyzed and rejected according to claims 10, 2 above.
Claim 14: the combination of Hirabayashi and Wright further teaches, according to claim 12 above, wherein the acquisition unit receives the data of the scene-based audio and the information regarding the predetermined number of registered viewpoints (Hirabayashi, including 3D audio data MPEG-H specified in fig. 7, para [0092]-[0096]; the transmitted MPD 
Cliam 17: the combination of Hirabayashi and Wright further teaches, according to claim 10 above, wherein the acquisition unit acquires the information regarding the predetermined number of registered viewpoints from a video processing system (Hirabayashi, the transmitted MPD file, including segment-related moving image information, etc. in fig. 3; position set of images as viewpoints, with synchronized audio playback, and predetermined in advance, para [0263]; configuration information contained in mhaC box in fig. 51, para [0262], and the discussion in claim 10 above, and Wright, including video decoding 57 by taking video signals from the video camera 13, address generator 64, multiplexer 68, etc., in fig. 12) configured to obtain display image data by processing image data of a wide viewing angle image on a basis of viewpoint information (Wright, by selecting an angle of view of the image on a video display terminal, col 2, ln 20-27; 3D positions defined to meet the 2D display by introducing z or depth direction to be displayed, col 5, ln 65-68, col 6, ln 1-8; shape and width can be altered during the display, col 6, ln 22-37, i.e., wide view angle image on the defined point having color, x-y-z coordinates).
Claim 18: the combination of Hirabayashi and Wright further teaches, according to claim 10, 3 above, wherein the information regarding the predetermined number of registered viewpoints is grouped (Hirabayashi, group of the 3D audio of the viewpoints specified in configuration information, para [0262], and Wright, positions of groups of points are altered in a defined way by the application program for efficiency, instead of manually entering point by point, col 6, ln 26-33 and the discussion in claim 3 above), and the processing unit uses registered viewpoint 5 information of a group determined on a basis of an attribute of a user or contractual coverage (Hirabayashi, a stream of a desired attribute of a user can be acquired and reproduced, para [0081], and Wright, positions of groups of points are altered in a defined way by the application of a suitable program for manipulating the x, y, z coordinates of the points of such group, benefit to remove bump in image display, col 6, ln 26-33).
Claim 19: the combination of Hirabayashi and Wright further teaches, according to claim 10 above, a control unit (Hirabayashi, including other part of control software of streaming data 161 in fig. 12, and Wright, CPU 70 connected to a control bus 72, etc., in fig. 12, col 10, ln 42-63) configured to control user notification of a relationship between a position of a current viewpoint and a position indicated by the information regarding the registered viewpoints (Wright, the shape, length, width, and hair styles of the subject to be displayed are altered at various points of the image by manually entering altered x, y, z coordinates, col 6, ln 12-25, ln 35-38, and alternatively, alteration of the point coordinates in a defined manner by program, col 6, ln 26-34, and thus, awareness of relationship between the current point positions x, y, z and desired or predefined point positions x, y, z of image to be displayed to the user is . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (above) and in view of reference TSUKAGOSHI Tsukagoshi (WO 2016039287 A1, equal or translated to US 20170263259 A1 to be used hereinafter).
Claim 8: Hirabayashi teaches all the elements of claim 8, according to claim 6 above, including the transmission unit transmits a packet of the object audio (3D audio file with tracks in fig. 5, including MP4 file with a track including all 3D audio streams including channel audio/object audio SAOC object audio, HOA audio/metadata, etc., para [0083]), except with being included in a container of ISOBMFFE.
Tsukagoshi teaches an analogous field of endeavor by disclosing a transmission apparatus (title and abstract, ln 1- 11 and fig. 18, 20) and wherein a packet of the object audio with being included in a container of ISOBMFF is transmitted by a transmitting unit (a container in a predetermined format having the predetermined number of audio streams including groups of the encoded data, the container is MP4, e.g., ISO base media file format ISOBMFF, para [0011]) for benefits of achieving an improvement in communication computation complexity by inserting supplement information into transmitted packet for describing attributes of the encoded data (para [0004]-[0012]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the packet of the object audio and wherein the packet of the object audio with being included in the container of ISOBMFF, as taught by 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654